            Case 1:19-cv-01081-AWI-EPG Document 37 Filed 06/22/20 Page 1 of 1


 1

 2

 3

 4

 5

 6
                                    UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9     COMMERCIAL CREDIT GROUP INC.,                       Case No. 1:19-cv-01081-AWI-EPG

10                     Plaintiff,                          ORDER RE: NOTICE OF VOLUNTARY
                                                           DISMISSAL OF DEFENDANT AMK
11     v.                                                  TRANSPORT INC. ONLY WITHOUT
                                                           PREJUDICE
12
       AMH LOGISTICS, INC., et al.,
13                                                         (ECF No. 36)
                       Defendants.
14

15

16           On June 19, 2020, Plaintiff Commercial Credit Group Inc. filed a notice of voluntary

17     dismissal of Defendant AMK Transport Inc. without prejudice. (ECF No. 36.) Defendant AMK

18     Transport Inc. has not filed either an answer or a motion for summary judgment. Accordingly,

19     in light of the notice, the case has ended against AMK Transport Inc. and is such defendant

20     dismissed without prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111

21     F.3d 688, 692 (9th Cir. 1997). The Clerk of the Court is respectfully directed to designate on the

22     docket that Defendant AMK Transport Inc. has been terminated from this action as of the date

23     this order is entered.
     IT IS SO ORDERED.
24

25       Dated:     June 22, 2020                              /s/
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      1
